                                                                                              1639 Centre Street, Ste 216
                                                                                            Ridgewood, New York 11385
COHEN&GREEN                                                                                          Tel. (929) 888.9480
                                                                                                    Fax. (929) 888.9457
ATTORNEYS AT LAW                                                                                   www.femmelaw.com



                                                                                           September 24, 2019

      Hon. Jesse M. Furman
      Thurgood Marshall
      United States Courthouse
      40 Foley Square
      New York, NY 10007

              Re:     Anika Edrei, et al. v. City of New York, et al., 16-cv-01652 (JMF)

      Your Honor:

             I am co-counsel, along with Gideon Orion Oliver and Michael J. Decker, to the Plaintiffs in
      the above-captioned matter. I write jointly with Peter Brocker, attorney for Defendants.

              We write regarding the Stipulation and Order of Dismissal signed and entered onto the
      docket by the Court yesterday, September 23, 2019, Dkt. 89. The Stipulation and Order dismisses all
      claims brought by Plaintiff Keegan Stephan only against all Defendants. However, the text of the
      docket entry erroneously orders: “The Clerk of the Court is directed to close the case,” pursuant to
      which the case was closed.

             Respectfully, the case should not have been closed. The claims brought by Plaintiffs
      Alexander Appel, James Craven, Anika Edrei, Shay Horse, and Michael Nusbaum remain.

             Therefore, the parties jointly request that the Court strike the direction that the Clerk of the
      Court close the case from Dkt. 89, and order the case re-opened.

              The parties thank the Court for the Court’s attention to this matter.

                                                       Respectfully submitted,

                                                               /S/

                                                       Elena L. Cohen

      cc:     All counsel of record (by ECF)
